DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2006/0145050) modified by Owen (US 2012/0126451) and Johnson (US 2012/0192522, made of record on the IDS dated 8/19/2019).
Regarding claim 1, Price meets the claimed, An apparatus comprising: a substantially smooth internal mold surface forming a cavity; (Price [0020] and Figure 2 show wall liners 40, 42, 56, 60, and 62 which form the mold cavity 85, Figure 2 shows the wall liners are substantially smooth) and one or more roughened sections of the substantially smooth internal mold surface having a plurality of grooves, (Price [0020] describe liners 56, 74, 75, 73, 72, and 58 that are roughened and striated.) 

    PNG
    media_image1.png
    623
    941
    media_image1.png
    Greyscale











Price does not meet the claimed, wherein each roughened section is disposed between a wider planar base and a narrower planar top, with an inclination between the wider base and the narrower planar top. 
Analogous in the field of masonry molds, Owen meets the claimed, wherein each roughened section is disposed between a wider planar base and a narrower planar top, with an inclination between the wider base and the narrower planar top (Owen [0014] describes that the walls of the mold are slightly greater than obtuse, Owen Figure 8 shows a mold insert with a post 22 that is angled slightly obtuse from perpendicular and has a wider base and more narrow top.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the roughened sections of Price to be angled slightly as described in Owen in order to facilitate removal from the mold, see Owen [0014]. 
Owen describes a textured surface but neither Owen nor Price explicitly describe irregular grooves. Analogous in the field of masonry molds, Johnson meets the claimed, irregular grooves (Johnson [0059]-[0060] describes ribs on a v-shaped structure in a mold that are irregular in that some meet in the middle or extend all the way to the edges and others do not.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the striation grooves of Price to be irregular as described in Johnson in order to direct the material downwards towards the center of the recess, see Johnson [0061]. 
Regarding claim 2, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections form a v-shaped section (Price Figure 2 shows the liners 56, 58, 72, and 75 are triangular or V shaped.)
Regarding claim 3, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section (Price Figure 2 shows the liners 56, 58, 72, and 75 are triangular and each have two roughened planar sides.)
Regarding claim 4, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section that meet to form a v-shaped section (Price Figure 2 shows the liners 56, 58, 72, and 75 are triangular or v-shaped and each have two roughened planar sides.)
Regarding claim 6, Price meets the claimed,  The apparatus of claim 1 wherein the one or more roughened sections form a first v-shaped section and a second v- shaped section (Price Figure 2 shows the liners 56, 58, 72, and 75 are triangular or v-shaped and each have two roughened planar sides.)
Regarding claim 7, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section, a second planar roughened section, a third planar roughened section and a fourth planar roughened section (Price Figure 2 shows the liners 56, 58, 72, and 75 are triangular or v-shaped and each have two roughened planar sides.)
Regarding claim 8, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section that meet to form a first v-shaped section and a third planar roughened section and a fourth planar roughened section that meet to form a second v-shaped section (Price Figure 2 shows the liners 56, 58, 72, and 75 are triangular or v-shaped and each have two roughened planar sides.)
Regarding claim 10, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections form a first v-shaped section and a second v- shaped section opposite the first v-shaped section (Price Figure 2 shows the roughened liners 58 and 72 are form a v-shaped section and are opposite from each other.)
Regarding claim 11, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section that are opposite a third planar roughened section and a fourth planar roughened section (Price Figure 2 shows the roughened liners 58 and 72 are formed from two planar sections that form a v-shaped section and are opposite from each other.)
Regarding claim 12, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section that meet to form a first v-shaped shaped section (Price Figure 2 shows roughened liners 58 and 72 in v-shapes which are formed of two planar roughened sections) that is opposite a third planar roughened section and a fourth planar roughened section that meet to form a second v- shaped section (Price Figure 2 shows the roughened liners 58 and 72 are opposite of each other.)
Regarding claim 14, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections form a first shaped section and a second shaped section opposite the first shaped section (Price Figure 2 shows roughened liners 58 and 72 in v-shapes which are opposite each other.) 
Regarding claim 15, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first roughened shaped section and a second roughened shaped section (Price Figure 2 shows roughened liners 58 and 72 in v-shapes which are formed of two planar roughened sections)  that are opposite a third roughened shaped section and a fourth roughened shaped section  (Price Figure 2 shows the roughened liners 58 and 72 are opposite of each other.)
Regarding claim 16, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first roughened shaped section and a second roughened shaped section that form a first combined shaped section (Price Figure 2 shows roughened liners 58 and 72 which are formed of two planar roughened sections combined into a v-shape) that is separate from a third roughened shaped section and a fourth roughened shaped section that meet to form a second combined shaped section (Price Figure 2 shows the roughened liners 58 and 72 are separate from each other but each made of a combined shaped section.)
Claims 5, 9, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over modified Price as applied to claim 1 above, and further in view of Anderson (US 2021/0395971). 
Regarding claim 5, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section that meet to form a v-shaped section (Price Figure 2 shows the liners 56, 58, 72, and 75 are triangular or v-shaped and each have two roughened planar sides) 
Price does not describe inclination angles and does not meet the claimed, and an angle of incline from the wider planar base to the narrower planar top is 1.3 degrees +/- 40% from perpendicular relative to a plane of the wider planar base. 
Analogous in the field of masonry molds, Anderson does not explicitly meet the claimed, and an angle of incline from the wider planar base to the narrower planar top is 1.3 degrees +/- 40% from perpendicular relative to a plane of the wider planar base, however, Anderson [0002] describes the walls of the mold inclined downwardly and inwardly and [0003] describes the back wall can be angled such that the depth of the block is 8”-9”. Altering the depth to be ~8 ⅕”  or less would meet the claimed angle.
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the angled surfaces of modified Price with the specific angles described in Anderson in order to facilitate block removal, see Anderson [0002]-[0003].
Regarding claim 9, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section that meet to form a first v-shaped section and a third planar roughened section and a fourth planar roughened section that meet to form a second v-shaped section (Price Figure 2 shows the roughened liners 56, 58, 72, and 75 are triangular or v-shaped and each have two roughened planar sides.)
Price does not describe inclination angles and does not meet the claimed, and an angle of incline from the wider planar base to the narrower planar top is 1.3 degrees +/- 40% from perpendicular relative to a plane of the wider planar base.
Analogous in the field of masonry molds, Anderson does not explicitly meet the claimed, and an angle of incline from the wider planar base to the narrower planar top is 1.3 degrees +/- 40% from perpendicular relative to a plane of the wider planar base, however, Anderson [0002] describes the walls of the mold inclined downwardly and inwardly and [0003] describes the back wall can be angled such that the depth of the block is 8”-9”. Altering the depth to be ~8 ⅕”  or less would meet the claimed angle.
Anderson discloses that the rear surface is angled to facilitate removal of the molded block but also discloses that the slop of the surface can vary, see Anderson [0002]-[0003]. 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the angled surfaces of modified Price with the specific angles described in Anderson and arrive at the claimed invention in order to facilitate block removal, see Anderson [0002]-[0003].
Regarding claim 13, Price meets the claimed,  The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section that meet to form a first  v-shaped shaped section (Price Figure 2 shows roughened liners 58 and 72 in v-shapes which are formed of two planar roughened sections)  and a third planar roughened section and a fourth planar roughened section that meet to form a second v-shaped section (Price Figure 2 shows the roughened liners 58 and 72 are opposite of each other.) 
Price does not describe inclination angles and does not meet the claimed, and am angle of incline from the wider planar base to the narrower planar top is 1.3 degrees +/- 40% from perpendicular relative to a plane of the wider planar base.
Analogous in the field of masonry molds, Anderson does not explicitly meet the claimed, and an angle of incline from the wider planar base to the narrower planar top is 1.3 degrees +/- 40% from perpendicular relative to a plane of the wider planar base, however, Anderson [0002] describes the walls of the mold inclined downwardly and inwardly and [0003] describes the back wall can be angled such that the depth of the block is 8”-9”. Altering the depth to be ~8 ⅕”  or less would meet the claimed angle.
Anderson discloses that the rear surface is angled to facilitate removal of the molded block but also discloses that the slop of the surface can vary, see Anderson [0002]-[0003]. 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the angled surfaces of modified Price with the specific angles described in Anderson and arrive at the claimed invention in order to facilitate block removal, see Anderson [0002]-[0003].
Regarding claim 17, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first roughened shaped section and a second roughened shaped section that meet to form a first combined shaped section and a third roughened shaped section and a fourth roughened shaped section that meet to form a second combined section (Price Figure 2 shows roughened liners 58 and 72 which are each formed of two planar roughened sections combined into a combined shape.)
Price does not describe inclination angles and does not meet the claimed, and an angle of incline from the wider planar base to the narrower planar top  is 1.3 degrees +/- 40% from perpendicular relative to a plane of the wider planar base.
Analogous in the field of masonry molds, Anderson does not explicitly meet the claimed, and an angle of incline from the wider planar base to the narrower planar top is 1.3 degrees +/- 40% from perpendicular relative to a plane of the wider planar base, however, Anderson [0002] describes the walls of the mold inclined downwardly and inwardly and [0003] describes the back wall can be angled such that the depth of the block is 8”-9”. Altering the depth to be ~8 ⅕”  or less would meet the claimed angle.
Anderson discloses that the rear surface is angled to facilitate removal of the molded block but also discloses that the slop of the surface can vary, see Anderson [0002]-[0003]. 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the angled surfaces of modified Price with the specific angles described in Anderson and arrive at the claimed invention in order to facilitate block removal, see Anderson [0002]-[0003].
Response to Arguments
In response to the amendments filed 6/24/2022, the objections to claims 4-5, 8-9, and 12-13 are withdrawn. The rejections under 112(b) to claims 5, 8-9, 13-14, and 17 are all withdrawn. The drawings filed 6/24/2022 are accepted and the objections to the drawing are withdrawn. 
Applicant amended claim 1 to clarify that the roughened sections are inclined such that the top of the roughened sections is more narrow than the bottom. This would be similar to a pyramid shape where the sides of the pyramid are angled. Applicant further amended dependent claims to clarify the inclination referred to in claim 1 is relative to bottom of the mold (for example as shown in Figure 6) rather than the inclination referring to the angle of the V-shaped sections themselves (as shown in Figure 10). Examiner agrees that the inclined sides as amended are not described in Price or Johnson but are taught in Owen and Anderson. 

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./            Examiner, Art Unit 1744                                                                                                                                                                                            

	/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744